


110 HRES 757 IH: Requiring the House of Representatives to

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 757
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Andrews (for
			 himself, Mrs. Maloney of New York,
			 Ms. Jackson-Lee of Texas,
			 Mr. Boucher, and
			 Mr. Cohen) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Requiring the House of Representatives to
		  take any legislative action necessary to verify the ratification of the Equal
		  Rights Amendment as part of the Constitution when the legislatures of an
		  additional three States ratify the Equal Rights Amendment.
	
	
		That, when the legislatures of an
			 additional three States ratify the Equal Rights Amendment, the House of
			 Representatives shall take any legislative action necessary to verify the
			 ratification of the Equal Rights Amendment as part of the Constitution.
		
